 



Exhibit 10.13
AMERICAN MEDICAL SYSTEMS HOLDINGS, INC.
2006 NAMED EXECUTIVE OFFICER COMPENSATION SUMMARY
2006 Base Salary and Option Grants. For fiscal 2006, each named executive
officer will receive the base salary set forth below (effective as of
February 1, 2006), and has been granted an option to purchase the number of
shares of Company common stock set forth below. All options were granted under
the Company’s 2005 Stock Incentive Plan at an exercise price of $21.38 (equal to
the “fair market value” of a share of common stock on the grant date), vest over
a period of 4 years and have a term of 7 years.

                              2006 Base   2006 Name   Title   Salary   Options
Martin J. Emerson
  President and Chief Executive Officer   $ 330,000       100,000  
 
                   
Carmen L. Diersen
  Executive Vice President, Chief Financial Officer and Corporate Secretary   $
263,000       50,000  
 
                   
Ross A. Longhini
  Executive Vice President and Chief Technology Officer   $ 258,000       50,000
 
 
                   
Lawrence W. Getlin
  Senior Vice President, Regulatory Medical Affairs and Quality Systems,
Corporate Compliance Officer   $ 228,000       25,000  
 
                   
John F. Nealon
  Senior Vice President, Business Development   $ 220,000       25,000  
 
                   
Douglas W. Kohrs
  Chairman of the Board   $ 100,000       20,000  

2006 Executive Variable Incentive Plan. Executive officers are also eligible to
receive incentive compensation under the 2006 Executive Variable Incentive Plan.
The Compensation Committee (and the Board of Directors with respect to executive
officers) established a target bonus for each participant in the plan. The 2006
quarterly bonus payments will be calculated at the end of each fiscal quarter
based upon each fiscal quarter’s year-over-year sales growth rate, each
quarter’s year-over-year increase in sales dollars, a measure of operating
income and a cost of capital on net assets. Each quarter, the actual quarterly
results for four quarters (the current plus three past quarters) will be
weighted and compared to the plan level to generate a percent of plan
achievement. This percent is applied against the participant’s target bonus for
the quarter, resulting in a quarterly bonus payment per individual. The target
bonus for 2006 for each named executive officer is set forth in the table below.

                      2006 Target Name   Title   Bonus
Martin J. Emerson
  President and Chief Executive Officer   $ 198,000  
 
           
Carmen L. Diersen
  Executive Vice President, Chief Financial Officer and Corporate Secretary   $
118,350  
 
           
Ross A. Longhini
  Executive Vice President and Chief Technology Officer   $ 116,100  
 
           
Lawrence W. Getlin
  Senior Vice President, Regulatory Medical Affairs and Quality Systems,
Corporate Compliance Officer   $ 91,200  
 
           
John F. Nealon
  Senior Vice President, Business Development   $ 88,000  
 
           
Douglas W. Kohrs
  Chairman of the Board   $ 50,000  

 